DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election requirement of 01/04/2022 applicant elects group I with traverse. Upon reconsideration the requirement has been withdrawn.  All claims are being examined in this Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ideal most tip” in line 13.  a relative term which renders the claim indefinite. The term “ideal” is not defined by the claim, the specification does not provide 
Claims 1-17 recites or encompass this limitation (ideal) and are rejected for same reasons as above.  
Claim 5 recites “ rerecording” the movement of the surgical instrument” in lines 4-5.  It is not clear what is meant because it somehow suggests there is recording of movement of surgical instrument.  There is no reference to this in preceding lines or parent claim.
Claims 12, 20 recite similar limitations and are rejected for same reasons as above.
Claim 6 recites “removable” and “replaceable” in line 2.  These terms are indefinite because it is not clear whether or not the pivot points are being used or not.  
Claims 7, 15-16 recite similar limitation and are rejected for same reasons as above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-14, 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Faul [US 6497134 B1] in view of Shahidi [US 6511418 B2].
As per claim 1, Faul teaches an instrument calibration system (Faul Fig 2), comprising:
 a surgical instrument having an elongate shaft with a proximal end and a distal end, the distal end having a distal-most tip (Faul Fig 2 item 5 with elongate shaft with a proximal end and a distal end, the distal end having a distal-most tip, Col 1 lines 35-37), the proximal end having an orientation element fixed in an initial position thereon (Faul Fig 2 item 12, Col 4 lines 63-64); 
a calibration instrument (Faul Fig 2 items 1-4, 6-8) having a pivot point thereon configured to receive the distal-most tip of the surgical instrument for pivoting thereabout (Faul Fig 2 pivoting gimbal 4), the calibration instrument having a predefined geometric structure and a calibration reference element attached thereto (Faul Fig 2 items reference frame 2, has a predefined structure that corresponds to the coordinate system); and
a monitoring system configured to map coordinates of the orientation element relative to the calibration reference element (Faul Col 2 lines 15-20 “  a computer, adapted to determine the locations of said energy emitters/reflectors on said object relative to the reference frame.”  Locations using coordinate system requires mapping of coordinates) as the surgical instrument is moved with the distal-most tip of the surgical instrument positioned at the pivot point of the calibration instrument (Faul Col 4 lines 6-10 “The indirect measuring system (calculation) described herein calculates and records the several positions and orientations of the object by taking readings of the locations of the plural energy emitters as the gimbal is pivoted.”), 
the monitoring system being configured to calculate a deviation of the mapped coordinates of the orientation element (Faul Col 2 lines 45-55  “calculating the locations of the emitters/reflectors on said object relative to said reference frame; F. calculating the location of the feature as a function of the locations of emitters determined in step E; G. measuring the location of the feature as a geometric function of the physical locations of the emitters on the object; and H. comparing the locations of the feature as determined in steps F and G to generate an error value” from at least one predetermined reference coordinate of a predefined surgical instrument having a predefined ideal distal-most tip (In view of 112 rejection above, Col 3 lines 2-5 “This calculated location is then compared with the location of the feature as physically measured relative to the locations of object emitters”.  Similarly, Col 4 lines 10-15.  Here the physical measurement is identified as the predefined measurements).
Faul does not expressly teach configured to modify a virtual representation of the surgical instrument on a display based on the calculated deviation.
Shahidi, in a related field of calibration and tracking of an endoscope, teaches  configured to modify a virtual representation of a medical instrument on a display based on the calculated deviation (Shahidi Fig 4, steps 86, 88, 90 involves modification of model /virtual image based on image matching (requires deviation computation).  See Col 12 lines 43-58 discussing video processing using coordinate information).
Shahidi background).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the surgical instrument calibration system  in Faul by integrating use of computer generated images and calibration steps as in Shahida, into.  The motivation would be to provide precise calibration for surgery.    
As per claims 2-3, 10, Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the distal end of the surgical instrument has a curved tip, wherein the distal end of the surgical instrument has a cavity formed therein, or wherein the surgical instrument comprises at least one of a screwdriver and a discectomy device.  However, these claims are only directed to using different types of surgical instrument in the calibration system of Faul in view of Shahidi.  Different instruments are used for different purpose in surgery.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the apparatus in Faul in view of Shahidi by integrating or applying different instruments used in surgery.  These instruments calibrated for the applications they are being used for.  This provides accuracy to the procedure being performed.
As per claim 4, Faul in view of Shahidi further teaches wherein the monitoring system is configured to determine an initial orientation of the orientation element with respect to the surgical instrument while the orientation element remains in a fixed position relative to the surgical instrument (Faul Col 2 lines 56-60 “The calibration of the feature of the object is accomplished by placing the object E in operative relation to the gimbal B with the feature (not shown) at a point that does not change its location relative to the position and orientation of the reference frame A ”).
  As per claim 5, Faul in view of Shahidi further teaches wherein the monitoring system is configured to determine an actual orientation of the surgical instrument while the orientation element on the proximal end thereof is moved to one of a plurality of second positions different than the initial position on the surgical instrument (Faul Col 2 lines 62-67 The location of the feature is repeatedly calculated, from the spatial relationships between the object emitters F and the reference frame emitters D, with the object in a sufficient number of different positions/orientations ”he location of the feature is repeatedly calculated, from the spatial relationships between the object emitters F and the reference frame emitters D, with the object in a sufficient number of different positions/orientations to provide a statistically significant amount of data”) without requiring re-recording movement of the surgical instrument with respect to the calibration instrument (In view of 112 (b) rejection above, this is a negative limitation.  Faul does not teach a re-recording).
As per claim 8, Faul in view of Shahidi further teaches wherein each of the orientation element and the calibration reference element comprises at least one of an array having a plurality of trackable targets thereon, an electro-magnetic sensor, and a gyroscope (Faul Col 1 lines 17-20 “reflectors of electromagnetic radiation, disposed in geometrically known locations relative to the body being tracked, can themselves be tracked, by suitable electromagnetic radiation sensors for example”).
As per claim 9, Faul in view of Shahidi further teaches wherein the monitoring system comprises at least one camera (Shahidi Col 4 lines 22-24), at least one sensor (Faul Col 1 lines 17-20 ), at least one processor (Faul Col 1 line 15), and at least one display (Shahidi Col 5 line 20).
As per claim 13, it has limitations similar to claims 1, 4 and are rejected for same reasons as above.  Faul in view of Shahidi further teaches pivoting the surgical instrument about the pivot point such that a proximal end of the surgical instrument moves along an approximately circular path above the calibration instrument (Faul Col 2 lines 60-62 “The gimbal B is successively pivoted to a plurality of positions/orientations”) records reference coordinate points of an orientation element fixed at a first position on the surgical instrument relative to reference coordinate points of the calibration reference element on the calibration instrument; (“information about the relative sizes, positions, and orientations of the two images to calculate the coordinates of the endoscope”)
As per claim 14,  Faul in view of Shahidi further teaches further comprising determining by the monitoring system an initial orientation of the orientation element with respect to the surgical instrument while the orientation element remains in a fixed position relative to the surgical instrument (Faul Col 1 lines 59-60 “relative to the locations of plural energy emitters disposed on that object ”, implies location needed.  Shahidi Col 2 lines 36-39 “information about the relative sizes, positions, and orientations of the two images to calculate the coordinates of the endoscope”).
As per claim 18-19, it has limitations similar to claims 1, 4 and are rejected for same reasons as above.  Faul in view of Shahidi further teaches calculating, a deviation Shahidi Col 3 lines 39-44 “ the determined positions of the tracking and positional elements to place the endoscope and the holder in a common frame of reference, (iii) determine the image coordinates of features in the pattern,”  Fig 4, steps 86, 88, 90 involves comparing ), the predefined virtual representation of the distal-most tip of the surgical instrument including a plurality of data points stored in a memory accessible by the processor that define a representation of the surgical instrument (Shahidi Fig 3D model image 65a.   requires plurality of data points stored in a memory to be displayed).

Claims 6, 15 rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Shahidi as applied to claims 1, 13 above, and further in view of Yang [US 20150182293 A1].
As per claims 6, 15,  Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the pivot point on the calibration instrument comprises a plurality of removable and replaceable pivot points, each of the plurality of removable and replaceable pivot points being configured to correspond to one of a plurality of different distal-most tips of a plurality of different surgical instruments.
Yang, in similar field teaches wherein the pivot point on the calibration instrument comprises a plurality of removable and replaceable points, each of the plurality of Yang Fig 27, ¶0044, “embodiment of a spring-locked rapid exchange system configured for use with multiple tool tips.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Faul in view of Shahidi by integrating rapid exchange systems as in Yang.  The motivation would be to calibrate different instruments so that they can be accurately used for multiple surgical procedures.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Shahidi as applied to claim 1, above, and further in view of Zhao [US 20100331855 A1].
As per claim 11, Faul in view of Shahidi teaches claim 1 as discussed above.  Faul in view of Shahidi does not expressly teach wherein the monitoring system is part of a robotic surgery system, and the surgical instrument is configured to be controlled by the robotic surgery system.
Zhao teaches wherein the monitoring system is part of a robotic surgery system, and the surgical instrument is configured to be controlled by the robotic surgery system (Zhao ¶0008 “known robotic systems often rely on joint position … a variety of potential enhancements to robotic surgery may benefit from more precise information regarding the actual tool locations, orientations, and movements.”).
Zhao ¶0008).

Allowable Subject Matter
Claims 16-17, stand rejected in view of their dependency to claims 15 and 13.  These claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all rejections of the parent claims discussed above are overcome.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Oommen Jacob/           Primary Examiner, Art Unit 3793